DETAILED ACTION
Responsive to the communication dated 3/17/2021.
Claims 2, 7 and 12 has been amended.
Claims 16 – 21 are newly presented.
Claims 1 – 21 are presented for examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Drawings
The Applicant has provided updated drawing to overcome the objection to the drawings. Therefore the objection to the drawings has been withdrawn.

Claim Rejections - 35 USC § 101
The Applicant argues that “clearly, generating a voxel representation of the 3D print object is not something that can be performed in the human mind as such voxel representation may include thousands if not millions of voxels, each being associated with a first property condition and a second property contions” and “a human mind simply cannot represent a representation of a 3D object made up of thousands if not millions of elements…”

In response the argument is not persuasive. 

The argument relies on an assertion that the human mind is not capable of imagining an object with thousands or millions of voxels each being associated with a first and second property condition because the combinations would be too much for the human mind. This argument is flawed because it assumes that the object is one which does in fact have a number of voxels which is beyond the human minds capability of imagining while ignoring objects which are in fact simple enough for a human mind to in fact imagine. The claim does not require the object to be on the order of millions, thousands, or even hundreds of voxels. In fact the claim merely says “object” which might comprise some very small amount of voxels such that the human mind could in fact imagine them along with their properties.


With regard to claim 12 the Applicant argues that claim 12 also recites “printing the 3D print object” and because printing is something that cannot be performed in the human mind the claim is not drawn to a mental process.

The argument has been considered; however, it is not persuasive. 

The evaluation of whether or not a claim recites an abstract idea is performed under Step 2A Prong One. Under Step 2A Prong Two whether or not the claim recites 

Further printing an object is well understood and routine activity which is known in the industry of 3D printing and is therefore not indicative of an inventive concept under Step 2B.

Claim 7 – 11
The Applicant argues that claims 7 – 11 do not recite a mathematical concept because the claims do not recite mathematical relationships, mathematical formulas or equations, and mathematical calculations and while the claim recites updating at least one condition of the first and second property the rejection does not identify how this is a recitation that includes a mathematical relationship.

In response the argument is not persuasive.

The specification indicates at page 9 – 10 that property information associated with zones “may be any suitable property information, such as Boolean values, ceiling, 

Further the Applicant argues that the claims provide a practical application because they make an improvement to the computer. Specifically the Applicant indicates that the specification discloses that a computer “may not be able to deal with property or property condition conflicts” (par 9) and that the specification describes a wide variety of ways in which the conflict may be resolved in paragraph 39.

This argument has been considered but it is not persuasive.

Paragraph 39 discloses “a processor updates at least one of the conditions of the first and second property based on a resolution of the conflict… the processor may update the values differently based on the type of conflict… updating the values may involve removing one of the properties or setting it to false, updating a condition associated with a property, and/or updating interaction information associated with a property… the processor may select an updated property values… based on conflict resolution rules, and/or on user selection. The processor may use any suitable method to select which property value to update…” which is a high level description which 

More particularly the claim itself does not provide any particular solution. Claim 1 merely recites “updating at least one of the conditions of the first and second property based on a resolution of the conflict”. Merely reciting “based on a resolution of the conflict” is merely claiming the idea of a solution or outcome (i.e., a conflict resolution) but does not provide a particular way to achieve the desired outcome of a conflict resolution. Such limitations are not an indication that the claim is directed to an improvement in computer-related technology.

The Applicant further argues that the claims are not designed to monopolize the exception because the claim “very clearly describe a particular way to identify and resolve property conflicts by generating a voxel representation of a first property, identifying a conflict, and updating the property in any number of ways” and “clearly, such detailed steps illustrate the claims are not “not designed to monopolize the exception” and therefore are integrated into a practical application and not directed to the judicial exception.”

This argument has been considered and is not persuasive.

As outlined above, the teaching in the specification is that a computer needs to perform conflict resolution and the claim does not provide any particular method for 



Claim Rejections - 35 USC § 103

Claim 1.
1. The Applicant argues that “Shinar and Steingart in any combination fails to teach or suggest, “Associat[ing] the first property condition with a voxel in the voxel representation based on an association between the zone and the voxel” and “noticeably absent [from Shinar] is any discussion of an association between an property condition and a voxel in a zone” Also the Applicant argues that “Steingart fails 

Therefore at issue is whether or not the art of record alone or incombination would have made obvious associating the first property condition with a voxel in the voxel representation based on an association between the zone and the voxel.

In response the argument has been considered but it is not persuasive.

Shinar_2015 at par 257 teaches “… by scanning and properly modulating a laser, a chemical change (e.g., polymerization) occurs at the focal spot of the laser and may be controlled to create a desired three-dimensional structure (or periodic or non-periodic pattern)… focused laser beam may be scanned… only in a confined volume… the regions of the laser beam… may define the basic building block of “voxel”. Other parameters which may affect the actual shape of the voxel are the laser mode and the refractive-index mismatch…” The above paragraph clearly teaches to associate a voxel 

Also paragraph 128 states “the 3D printer 100 may be able to 3D-print multiple insulating materials with different electrical properties” and paragraph 212 teaches the 3D-printing of a PCB having hybrid properties of rigidity and flexibility”

Also paragraph 232 teaches the additive printing process deposits “varying and non-uniform amounts or thickness of 3D-printing material(s) (for example, dielectric material, conductive material) in different location along the X-Y axes, thereby creating non-uniform Z-axis properties of “heights”, as well as slanting, slopes, curves, non-horizontal regions, non-planar regions, or other suitable structures” which is a teaching of regions (i.e., zones) defined by X-Y-Z coordinates which define the location of the building blocks (voxels) (see par 257) where the laser may be focused to achieve, for example, polymerization with desired properties such as rigidity, flexibility (see paragraph 128, 212).

Further, paragraph 220 states that “some embodiments may determine which value(s) to select or utilize, for example, by taking into account a possible trade-off between parameters, in order to achieve particular design goals…” and paragraph 229 teaches 

Therefore the teaching of Shinar_2015 teach associating at least a first property condition with a voxel based on the voxels location in a zone defined in an XYZ coordinate system where desired properties may be in conflict with one another.

Moreover, Steingart_2013 clearly teaches “associating the first property condition with a voxel in the voxel representation based on a association between the zone and the voxel” (col 7 lines 12 – 65: “… regarding hardness… a 3D printer capable of printing realistic, non-homogeneous objects according to an embodiment of the invention… a 3D voxel representation is defined for the non-homogeneous object to be manufactured, wherein each of a plurality of voxels making up the virtual representation of the object (the virtual object) is assigned one or more values representing one or more physical properties M such as color, translucency, and hardness… produce the shape of each of the plurality of successive Z-layers of the object… the 3D voxel representation also defined the one or more prescribed physical properties M at each dot making up each Z-layer of the object…”; col 5 lines 15 – 40: “…the solution presented herein is to switch to a voxel-based modeling approach. By assigning one or more values to each voxel in the model that is reflective of physical properties that vary throughout the volume to be produced… defined in voxels… tagging the appropriate voxels… voxels lend themselves to a more efficient, more direct interface with a 3D printer. For example, the 

Therefore the Applicants argument is not persuasive. 

2. The Applicant argues that “Shinar and Steingart in any combination fail to teach or suggest “update[ing] the first property condition based on a conflict with a second property condition associated with the voxel” and that “noticeably absent from… [Shinar]  is any mention of conflict between two property conditions, nor the adjustment of one property condition to account for the conflict…”. The Applicant also argues that Steingart “fails to make up for this deficiency.”

Therefore at issue is whether or not the art of record teaches or makes obvious to one of ordinary skill in the art “update[ing] the first property condition based on a conflict with a second property condition associated with the voxel”

The examiner has considered this argument; however, it is not persuasive.

Shinar_2015 teaches at paragraph 229 : “… the Applicant’s have realized that the PCB design may have conflicting requirements or constraints…”

Further, Steingart teaches using a transfer function T(M) on the material properties M in order to produce a material having the one or more prescribed physical properties for 

Therefore Steingart makes obvious to adjust the first property condition by use of a transformation T(M) on the property M in order to adjust property M to be in accordance with a correct proportion relative to a second property (e.g., resin, pigment, etc.).

3. The Applicant further argues that Shinar and Steingart in any combination fails to teach “select[ing] at least one of a material and a process for 3D printing the object according to the updated first property.”

Therefore at issue is whether or not the art of record either alone or in combination would have made obvious to one of ordinary skill in the art to “select at least one of a 

In response the Office has considered this argument and it is not persuasive.

Steingart_2013 clearly illustrates printing with a 3D printer with a given Resin and Pigment gamut resulting from the transfer function T(M) that defines the resin where a resin and a pigment are both materials.

4. The Applicant further argues that the scope and content of the cited prior art does not include the claimed subject matter because the prior art does not teach “associate[ing] 

In response this argument is similar to the one presented in item 1 above. In response the Examiner notes that this has been addressed in the response to item 1 above.

Claim 2
The Applicant argues that the rejection of claim 2 is unclear because the cited portion of Shinar only teaches thermally conductive material and does not teach or suggest a property condition for an object.

In response the Examiner notes that the claim recites a property condition is related to at least one of a mechanical strength property and a thermal resistance property which is an alternative list. The cited portion of Shinar teaches “to 3D-print a sealed liquid-based cooling tube from a thermally-conductive 3D-printing material” which explicitly teaches that the material is thermally-conductive and is therefore a property of the material.

Further paragraph 219 and 220 teach “… thermal conductivity of approximately 0.25 to 7 watt per meter kelvin. Other suitable ranges or values may be used. Some embodiments may determine which value(s) to select or utilize, for example, by taking into account a possible trade-off between parameters, or in order to achieve particular design goals or functional goals…” This clearly teaches that thermal conductivity is a 

Claim 3
The Applicant argues that the combination of references does not teach “user input regarding zones associated with various properties.

The Examiner has considered the argument but it is not persuasive. 

The cited portions of Steingart clearly teaches a user interface configured to receive user input from a user regarding the voxels.

Figure 1 clearly shows that 3D voxels are associated with each Z-layer and a Z-layer is a zone. col 4 lines 1 – 5 teaches that “properties varies witin the object and/or within each of the Z-layers of the object” therefore properties are associated with voxels and the zones.

Further Shinar teaches at paragraph 219 and 220 “… thermal conductivity of approximately 0.25 to 7 watt per meter kelvin. Other suitable ranges or values may be used. Some embodiments may determine which value(s) to select or utilize, for example, by taking into account a possible trade-off between parameters, or in order to achieve particular design goals or functional goals…” This is a teaching to select values for parameters such as thermal conductivity but does not explicitly teach the selection is 

Claim 4
The Applicant argues that there is no teaching in Shinar that a zone is based on distance.

In response the Examiner has considered this argument but it is not persuasive. 

Shinar at paragraph 2322 clearly teaches that layers are based on an XYZ coordinate system with “non-uniform Z-axis properties or “heights”… [in] regions…” which makes 

Claim 5
The Applicant argues that Shinar does not teach associating the voxel with the zone based at least one of the shape of the object at the voxel and a simulation.

The argument has been considered but it is not persuasive.

The claim recites an alternative list in which the voxel may be associated with a zone based on either shape or a simulation.

Paragraph 257 of Shinar teaches “some embodiments may utilize Direct Laser Writing (DLW) or mask-less DLW or Direct Laser Lithography or Multi-phone Lithography as an additive process for 3D-printing… Multi-photon lithography may be suitable for creating small featuers in a photosensitive material… the process may use multi-photon absorption… at a focal spot of the laser and may be controlled to create a desired three-dimensional structure… the regions of the laser beam which exceed a given exposure threshold of the photosensitive medium may define the basis building block of “voxel”. 

This clearly teaches the voxel is a three-dimensional shape at a specific focal spot and that laser model and refractive index are parameters which control the actual shape of the voxel. The focal spot is a defined according to an XYZ coordinate system with layers in the Z axis (par 2322). Therefore Shinar teaches associating a voxel of a “desired three-dimensional structure” with parameters that “affect the actual shape” by targeting the voxel of the desired structure at a particular focal spot where the focal spot is in a particular location or zone.


Claim 6
The Applicant argues that Shinar does not teach a voxel distance from a zone boundary.

This argument has been considerd but it is not persuasive. The Examiner previously pointed out in the rejection that Shinar teaches an impedance reference layer and that the reference layer can be an under of upper layer and these layers are referred to as “regions” in paragraph 179. Therefore the cited portion of Shinar teaches that layers are regions which makes the claimed “zone” obvious and also indicates that a layer is a 

To help clarify the Examiner’s reasoning the Examiner points to further teachings.

Par 119 for example states with regard to 3D printing, “vertical orientation (e.g., connecting components or source/destination or different plane along the Z-axis), or slanted or diagonal orientation (e.g., connecting components or source/destination having a relative Z-axis offset, as well as a relative X-Y offset)” which clearly teaches the concept of “relative” offset along a Z-axis. The Z-axis implies to one of ordinary skill in the art a graduated measurement in some unit of measurement “relative” to or in “reference” to something else.

Par 160 provides a more specific example with regard to conductive material which states “3D-printing a second conductive trace over that crossing point, thereby allowing for the signal to intersect but at different Z-axis levels (e.g., in different “heights” 

This is illustrated in FIG. 4 and discussed in paragraphs 234 – 239 which discusses the printing of a conductive VIA between the edges of two layers/regions. 

Therefore Shinar teaches to have a relative measurement for a structure between the edges of two layers/regions.

With regard to voxels, Shinar teaches that voxels are the building blocks of 3D printing which allow the building of 3D printed structures in paragraph 257 which explicitly recites “define the basic building block or “voxel”.”

Therefore Shinar makes obvious to one of ordinary skill in the art the limitation of “based on a distance of the voxel from the zone boundary.”

Nevertheless; the Office action did not rely upon Shinar in isolation for the teaching of voxel. Rather the Office action pointed towards Steingart for the teaching of a voxel. and Steingart explicates on voxel more in depth and discusses tagging voxels according to 

The Applicant’s argument is in error because they only discuss Shinar and one cann’t show non-obviousness by attacking the references individually.



Claim Rejections - 35 USC § 102

Claim 7.
First, the Applicant argues that Shinar makes no mention of property conditions associated with the voxel and only describes a print head. The Applicant also argues that the recited limitation indicates that both the first and second property conditions are 

Second the Applicant argues that Shinar fails to suggest identifying a conflict between the first and second property because the rejection is unclear and makes no reference to property conditions of an object let alone a conflict between property conditions.

In response the argument has been considered but it is not persuasive.

Shinar_2015 at par 257 teaches “… by scanning and properly modulating a laser, a chemical change (e.g., polymerization) occurs at the focal spot of the laser and may be controlled to create a desired three-dimensional structure (or periodic or non-periodic pattern)… focused laser beam may be scanned… only in a confined volume… the regions of the laser beam… may define the basic building block of “voxel”. Other parameters which may affect the actual shape of the voxel are the laser mode and the refractive-index mismatch…” The above paragraph clearly teaches to associate a voxel 

Also paragraph 128 states “the 3D printer 100 may be able to 3D-print multiple insulating materials with different electrical properties” and paragraph 212 teaches the 3D-printing of a PCB having hybrid properties of rigidity and flexibility”

Also paragraph 232 teaches the additive printing process deposits “varying and non-uniform amounts or thickness of 3D-printing material(s) (for example, dielectric material, conductive material) in different location along the X-Y axes, thereby creating non-uniform Z-axis properties of “heights”, as well as slanting, slopes, curves, non-horizontal regions, non-planar regions, or other suitable structures” which is a teaching of regions (i.e., zones) defined by X-Y-Z coordinates which define the location of the building blocks (voxels) (see par 257) where the laser may be focused to achieve, for example, polymerization with desired properties such as rigidity, flexibility (see paragraph 128, 212).

Further, paragraph 220 states that “some embodiments may determine which value(s) to select or utilize, for example, by taking into account a possible trade-off between parameters, in order to achieve particular design goals…” and paragraph 229 teaches 

Therefore the teaching of Shinar_2015 teach associating a first property condition with a voxel based on the voxels location in a zone defined in an XYZ coordinate system where desired properties may be in conflict with one another.


Third, the Applicant argues that Shinar fails to teach updating at least one of the conditions of the first and second property based on a resolution of the conflict because nozzle switching does not relate at all to conditions of a property nor to resolve a conflict of property conditions.

Fourth, the Applicant argues that Shinar fails to teach selecting 3D printing parameters and material assignments based on property conditions.

The MPEP 2112 states “the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection under 35 U.S.C 102 or 103”

The teachings of the print nozzle switching implies resolving conflicting voxel properties because the switching of the nozzle in order to deposit different types of materials 


The Examiner has considered this argument and notes that Shinar_2015 teaches at paragraph 229 : “… the Applicant’s have realized that the PCB design may have conflicting requirements or constraints…”

par 141: “the use of both conductive materials and insulating materials may be determined based on the requirements of the end-user of the PCB; for example, multiple materials with different dielectric properties may be mixed and then discharged (namely, 3D printed), in order to achieve the desired or optimal performance of the PCB”

par 212: “some embodiments may allow 3D-printing of a PCB having hybrid properties of rigidity and flexibility; or a PCB having varying flexibility or semi-flexibility”

Therefore Shinar teaches that there can be conflicting requirements at a location such as rigidity and flexibility and different materials may be selected and discharged and 


Claim 12.

The Applicant has amended claim 12 and citing portions of the claim which have been amended argues that Shinar does not teach these limitations. In particular the Applicant argues that Shinar does not teach dividing the object into zones which have different properties.

The argument has been considered but it is not persuasive. Shinar clearly teaches a PCB with different layers and vias which go between layers. Some of the layers are insulators and others are conductors. See Figure 4 for example. Therefore Shinar clearly teaches different zones with different properties.

The Applicant also argues that Shinar fails to teach updating properties to resolve conflicts and also fails to teach selecting 3D print parameter and material assignment based on assigned properties.

In response the Examiner notes that Shinar in paragraph 220 states that “some embodiments may determine which value(s) to select or utilize, for example, by taking into account a possible trade-off between parameters, in order to achieve particular 

Therefore Shinar teaches to resolve conflicts in order to achieve a PCB with desired properties by selecting both conductive materials and insulating materials which are a material assignment.

nevertheless; claim 12 assignes properties to voxels based on a combination of 4 different zones and a combination of conditions on the properties in the 4 different zones. These elements are not taught by the prior art. Therefore on this basis the 

Claim 8. 

The Applicant argues that the rejection of claim 8 is unclear because it makes no mention of any “zone distance threshold” nor such being used to determine a zone boundary.

The argument is persuasive. The rejection is withdrawn.

Claim 9.
The Applicant argues that claim 9 recites determining the distance of the voxel compared to the first zone boundary based on the position of the voxel in relation to the surface but the rejection of the claim is unclear because mentioning the surface does 


claim 9 depends from claim 8 and therefore the rejection is withdrawn by virtue of its dependence. 

Claim 10.

The Applicant argues that Shinar does not teach a user interface for inputting delineation of the first zone.

The argument is persuasive; however, as the Applicant has amended claim 7 from which claim 10 depends from and because claim 7 is now rejected for a combination of prior art under 35 USC 103 a new grounds of rejection is also presented for claim 10 below. Steingart_2013 teaches a user interface in at least col 8 lines 10 – 40 which include a variety of user interface patents which are incorporated by reference in the Steingart_2013 reference. Also at col 9 item 4: “a user interface in communication with the design application, wherein the user interface is configured to receive user input from a user” and column 10 item 15: “a user interface and a design application wherein the design application is configured to define the 3D voxel-based model based in part upon input received from a user via the user interface” and user input with regard to 


Next Action:

The Applicant argues that claim 1 has not been amended and the next action should be a non-final office action if there is newly cited art for any claim which has not been amended.

This Office action does not cite any new art for the rejection of claim 1.









End Response to Arguments



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 - 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 12 recites the following: “A machine-readable non-transitory storage medium comprising instructions executable by a processor to:
assign a first property to a voxel of a 3D print object based on a first and second zone associated with the first property including the voxels (PLURAL) and a first condition of the first property associated with the second zone;
assign a second property to the voxel  (SINGULAR) of the 3D print object based on a third and fourth zone associated with the second property including the voxels (PLURAL) and a first condition of the second property associated with the third zone and a second condition off the second property associated with the fourth zone;
update the first property and the second property to resolve conflicts between the properties;

print the 3D print object according to a selected 3D printing parameter” which is unclear because there is initially a singular voxel but then the claim recites plural voxels and then switches back and fourth between singular and plural voxels making it unclear which voxel or voxels are associated with properties.

Claims 13, 14, and 15 are rejected due to their dependence.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Claims 1 – 6 are a computing system, 7 – 11 are a method and 12 – 15 are a machine-readable non-transitory medium, all of which are directed to collection information, analyzing it, and displaying certain results of the collection and analysis. The claims do not include additional elements that sufficient to amount to significantly more than the judicial exception when considered individually and in 

Claim 1 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process in prose. Specifically the limitation: 
identify a zone of a 3D print object design;
In ¶[0013] of the specification in the application document, identify is described as a mental process to perform in the human mind by observing a zone of a 3D print object design.
¶[0013] “The zone identification instructions 103 may include instructions to identify a zone of the 3D print object design related to an object to be 3D printed.”

associate a first property condition with the zone;
In ¶[0015] of the specification in the application document, associate is described as a mental process to perform in the human mind by observing a first property condition with the zone.
¶[0015] “The zone property association instructions 104 include instructions to associate a first property condition with the zone.”

associate the first property condition with a voxel in the voxel representation based on an association between the zone and the voxel;
 the first property condition with a voxel in the voxel representation based on an association between the zone and the voxel.
¶[0018] “The voxel property association instructions 106 include instructions to associate the first condition of the first property with a voxel in the voxel representation based on an association between the zone and the voxel.”

The claim is a machine identifying of a zone of a 3D print object design and involves to perform mental processes.
The claim is a machine associating a first property condition with the zone and involves to perform mental processes.
The claim is a machine associating the first property condition with a voxel in the voxel representation based on an association between the zone and the voxel and involves to perform mental processes.
Thus, the claim involves a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, the beginning of the claim recited “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
create a voxel representation of the 3D print object design;
update the first property condition based on a conflict with a second property condition associated with the voxel; and
select at least one of a material and a process for 3D printing the object according to the updated first property condition and the second property condition

The claim further narrows in the variable to be creating, updating and selecting property conditions and material of a voxel representation of a 3D print object. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement. 
	The claim is ineligible. 

-Claim 2 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 2 adds further to the mental process of claim 1, from which it depends, however, adds no additional limitations to the mental process. 
mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 1 from which claim 2 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
the first and second property condition related to at least one of a mechanical strength property and a thermal resistance property

The claim further narrows in the variable to be property conditions related to at least one of a mechanical strength and thermal resistance. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 

-Claim 3 (Statutory Category – Machine)
Yes, the dependent claim 3 adds further to the mental process of claim 1, from which it depends, however, adds no additional limitations to the mental process. 
Thus, the claim involves a mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 1 from which claim 3 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
the processor is further to cause a user interface to be displayed to receive user input related to the boundary of the zone, and where identifying the zone comprises identifying the zone based on the received user input

The claim further narrows in the variable to be processor to cause a user interface to display user input of the boundary of the zone and then identify the zone comprising the zone based on the user input. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 

-Claim 4 (Statutory Category – Machine)
Yes, the dependent claim 4 adds further to the mental process of claim 1, from which it depends, however, adds no additional limitations to the mental process. 
Thus, the claim involves a mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 1 from which claim 4 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
the processor is further to associate the voxel with the zone based on distance from the voxel to the zone boundary

processor to associate the voxel with the zone based on distance from the voxel to the zone boundary. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 
-Claim 5 (Statutory Category – Machine)
Yes, the dependent claim 5 adds further to the mental process of claim 1, from which it depends, however, adds no additional limitations to the mental process. 
Thus, the claim involves a mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 1 from which claim 5 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
associating the voxel with the zone comprises associating the voxel based on at least one of the shape of the object at the voxel positon and a simulation

The claim further narrows in the variable to be associating the voxel with the zone based on the shape of the object at the voxel position. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 

-Claim 6 (Statutory Category – Machine)
Yes, the dependent claim 6 adds further to the mental process of claim 1, from which it depends, however, adds no additional limitations to the mental process. 
Thus, the claim involves a mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 1 from which claim 6 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an 

The claim recites the additional elements of mere data gathering, specifically:
associating the first property condition comprises associating a value of the first property condition based on a distance of the voxel from the zone boundary

The claim further narrows in the variable to be associating property condition comprising a value based on a distance of the voxel from the boundary. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 

Claim 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method in prose. Specifically the limitation: 
updating at least one of the conditions of the first and second property based on a resolution of the conflict; and
In ¶[0039] of the specification in the application document, updating is described as a process to perform using at least one of the conditions of the first and second property based on a resolution of the conflict.
¶[0039] “Continuing to 204, a processor updates at least one of the conditions of the first and second property based on a resolution of the conflict.”

selecting a 3D printing parameter related to the voxel based on the first and second property conditions
In ¶[0040] of the specification in the application document, selecting is described as a process to perform by using a 3D printing parameter related to the voxel based on the first and second property conditions. 
¶[0040] “Continuing to 205, a processor selects a 3D printing parameter related to the voxel based on the first and second property conditions.”

Step 2A – Prong 2: Integrated into a Practical Application?
No, the beginning of the claim recited “method” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer system. Therefore, there are no meaningful limits imposed on practicing the abstract idea. 


identifying, by a processor, a first and second zone of a 3D print object from a 3D print object specification;
associating a first property condition with the first zone and a second property condition with the second zone;
associating the first and second property conditions with a voxel based on zone associations of the voxel with the first and second zone;
identifying a conflict between the first and second property conditions;

The claim further narrows in the variable to be identifying and associating property conditions of the first and second property with a voxel based on a zone of the 3D print object. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does not have any meaningful limits for improvement. 
	The claim is ineligible. 

-Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

Thus, the claim involves a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 7 from which claim 8 depends, which recited “method” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer system. Therefore, there are no meaningful limits imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
further comprises determining the boundary of the first zone based on a zone distance threshold

The claim further narrows in the variable to be determining the boundary of the first zone based on a zone distance threshold. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does not have any meaningful limits for improvement. 
	The claim is ineligible. 

-Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 9 adds further to the mathematical method of claim 8, from which it depends, however, adds no additional limitations to the mathematical method.
Thus, the claim involves a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 8 from which claim 9 depends, which recited “method” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer system. Therefore, there are no meaningful limits imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
determining the distance of the voxel compared to the first zone boundary is based on the position of the voxel in relation to the surface of the 3D print object

determining the distance of the voxel comparted to the first zone boundary is based on the position of the voxel in relation to the surface of the 3D print object. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does not have any meaningful limits for improvement. 
	The claim is ineligible. 

-Claim 10 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 10 adds further to the mathematical method of claim 7, from which it depends, however, adds no additional limitations to the mathematical method.
Thus, the claim involves a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 7 from which claim 10 depends, which recited “method” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement 

The claim recites the additional elements of mere data gathering, specifically:
further comprising causing a user interface to be displayed to receive user input related to delineation of the first zone

The claim further narrows in the variable to be further comprising a user interface to be displayed to receive user input related to delineation of the first zone. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does not have any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 11 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 11 adds further to the mathematical method of claim 7, from which it depends, however, adds no additional limitations to the mathematical method.
mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 7 from which claim 11 depends, which recited “method” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer system. Therefore, there are no meaningful limits imposed on practicing the abstract idea. 

The claim recites the additional elements of mere data gathering, specifically:
further comprising instructions to print the 3D print object according to the selected 3D printing parameter

The claim further narrows in the variable to be further comprising instructions to print the 3D print object according to the selected 3D printing parameter. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does not have any meaningful limits for improvement. 
	The claim is ineligible. 

Claim 12 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process in prose. Specifically the limitation: 
assign properties to a voxel of a 3D print object based on a first and second zone including the voxel and a condition of a first property associated 18WO 2018/057038PCT/US2016/053776 with the first zone and a condition of a second property associated with the second zone
In ¶[0008] of the specification in the application document, assign properties is described as a mental process to perform in the human mind by evaluating a voxel of a 3D print object based on the first and second property conditions. 
¶[0008] “a processor may assign properties to a voxel of a 3D print object based on a first and second zone including the voxel and a first property condition associated with the first zone and a second property condition associated with the second zone.”

The claim is a machine assigning properties to the first and second property conditions to a voxel of a 3D print object and involves to perform mental processes.
Thus, the claim involves a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, the beginning of the claim recited “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other 

The claim recites the additional elements of mere data gathering, specifically:
update the assigned properties to resolve conflicts between the properties; and
select a 3D printing parameter based on the assigned properties

The claim further narrows in the variable to be creating, updating and selecting property conditions to resolve conflicts between properties and parameters of a 3D printing based on the assigned properties. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement. 
	The claim is ineligible. 

-Claim 13 (Statutory Category – Machine)
Yes, the dependent claim 13 adds further to the mental process of claim 12, from which it depends, however, adds no additional limitations to the mental process. 
Thus, the claim involves a mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 12 from which claim 13 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
further comprising instructions to assign the voxel to the first and second zone based on boundary information associated with the first zone and boundary information associated with the second zone

The claim further narrows in the variable to be comprising information to assign the voxel to the first and second zone based on boundary information associated with the first zone boundary information associated with the second zone. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 

-Claim 14 (Statutory Category – Machine)
Yes, the dependent claim 14 adds further to the mental process of claim 12, from which it depends, however, adds no additional limitations to the mental process. 
Thus, the claim involves a mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 12 from which claim 14 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
instructions to update the assigned properties comprise instructions to determine a pareto optimal solution between the first and second property conditions

The claim further narrows in the variable to be instructions to update the assigned properties to determine the optimal solution between the first and second property conditions. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 
-
Claim 15 (Statutory Category – Machine)
Yes, the dependent claim 15 adds further to the mental process of claim 12, from which it depends, however, adds no additional limitations to the mental process. 
Thus, the claim involves a mental processes.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 12 from which claim 15 depends, which recites “processor” in the computer system and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere process to implement an abstract idea or other exception on a computer system. Therefore, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
instructions to select 3D printing parameters comprises instructions to select at least one of a powder type, liquid functional agent type, or process type

The claim further narrows in the variable to be instructions to select 3D printing parameters comprising instructions for powder type, liquid function agent type and process type. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the additional elements are provided and therefore the claim does have meaningful limits for improvement.
	The claim is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10, 11 are rejected under 35 U.S.C. 103 as being patentable over.
	Shinar et al., United States Publication 2015/0197063 A1 (hereinafter ‘Shinar’) in view of 
	Steingart et al., United States Patent 8,509,933 B2 (hereinafter ‘Steingart’). (art found from IDS)

Regarding Claim 1: A computing system, comprising: 
Shinar teaches “a processor to:” (¶[0005] “a processor to control operations of the first and second 3D- printing heads based on a computer-aided design (CAD) scheme describing a multi-layer printed circuit board (PCB) intended for 3D-printing.”)
Shinar teaches “identify a zone of a 3D print object design;” (¶[0005] “the first and second 3D – printing heads are to 3D-print a functional multi-layer PCB; e.g., having at least two layers, or at least three layers, or at least four layers, or at least five layers, or at least six layers, or at least seven layers, or at least eight layers, or the like.” NOTE: a layer is a zone)
Shinar teaches “associate a first property condition with the zone; (¶[0005] “a first 3D-printing head to selectively discharge conductive 3D-printing material” par 232: “X-Y axes, thereby creating non-uniform Z-axis properties of “heights”, ans well as slanting slopes, curves, non-horizontal regions, non-planar regions, or suitable structures.” Examiner notes: property conditions are discharge of material including ) 
Shinar teaches “associate the first property condition with a voxel in the voxel representation based on an association between the zone and the voxel;” (¶[0024] “the device comprises: a via equivalent 3D-printing module to 3D-print a three-dimensional structure that (A) functionally corresponds to an interlayer via, and (B) comprises a 3D printed inter-layer transition of trace between layers while maintaining trace width and trace thickness.” NOTE: this teaches to associate a via with a zone (i.e., corresponding to an interlayer or transition between layers) par 257: “… the regions of the laser beam which exceed a given exposure threshold of the photosensitive medium may define the basic building block or “voxel”. other parameters which may affect the actual shape of the voxel are the laser mode and the refractive-index mismatch…” NOTE: this teaches to associate “parameters” which determine the shape of the voxel and that a voxel is the basic building block which means the voxel is the basic building block of a layer and the via which may have non-uniform heights as properties in the zone. See par 232)

Shinar teaches “update the first property condition based on a conflict with a second property condition associated with the voxel; and” (paragraph 229 : “… the Applicant’s have realized that the PCB design may have conflicting requirements or constraints…” and paragraph 220 states that “some embodiments may determine which value(s) to select or utilize, for example, by taking into account a possible trade-off between 

Shinar teaches “select at least one of a material and a process for 3D printing the object according to the updated first property condition and the second property condition.” (¶[0086] “…each 3D-printing head 101 may be able to inject or discharge (or may output) a first 3D-printing material 102, and subsequently may be able to inject or discharge (or may output) a second, different, 3D-printing material 102; for example, if contamination or impurity does not interfere with the structure or the function of the 3D-printed object 199; or if a 3D-printing head cleaning mechanism 111 is utilized between successive discharges that utilize different 3D-printing materials 102 ( e.g., in order to remove from 3D-printing head 101 residue(s) of previously- injected material(s) prior to 3D-printing a new 3D-printing material via that 3D-printing head 101) NOTE this teaches to select a first, and second material where the choice of materials is determined in the context of conflicts (par 229) and are chosen based on requirements in order to achieve the desired outcome (par 141).

Shinar does not appear to explicitly disclose
create a voxel representation of the 3D print object design;

However, Steingart teaches “create a voxel representation of the 3D print object design;” ([column 1, lines 25 – 28] “More particularly, in certain embodiments, the invention relates to systems for manufacture of non-homogeneous articles using 3D voxel-based models and a rapid prototyping device.”) Examiner notes: manufacture is to create, non-homogeneous articles is the representation and the 3D voxel-based model is the 3D print object.

Shinar and Steingart are analogous art because they are from the same field of endeavor, manufacturing three-dimensional printing by using a voxel-based model.
Before the effective filing date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using three-dimensional printing is a process of making a three-dimensional solid object based on a digital model as disclosed by Shinar by the invention relates to systems for manufacture of non-homogeneous articles using 3D voxel-based models as disclosed by Steingart.
The suggestion/motivation for doing so would have been to construct a physical object, particularly from a small volume manufactured component, uses digital data from a virtual model of the object as discussed by Steingart [column 1, lines 32 – 38] “Rapid prototyping is used to construct physical objects, particularly prototype parts or small volume manufactured components. Rapid prototyping systems make use of additive manufacturing technology, wherein a machine uses digital data from a virtual model of the object and deposits successive layers or parcels of liquid, powder, or sheet material, corresponding to layers or parcels of the virtual model.”)
Therefore, it would have been obvious to combine Shinar with Steingart for the benefits of a three-dimensional printing system used in creating a voxel-based representation of a 3D print object to obtain the invention as specified in Claim 1.

Regarding Claim 2: The computing system of claim 1, Shinar teaches “wherein the first and second property condition related to at least one of a mechanical strength property and a thermal resistance property.” (¶[0054] the device comprises: a liquid-based cooling tube 3D-printing module, to 3D-print a sealed liquid-based cooling tube from a thermally-conductive 3D-printing material.” Examiner notes: the sealed cooling tube is the mechanical strength property and the thermally-conductive material is the thermal resistance property; paragraph 219 and 220 teach “… thermal conductivity of approximately 0.25 to 7 watt per meter kelvin. Other suitable ranges or values may be used. Some embodiments may determine which value(s) to select or utilize, for example, by taking into account a possible trade-off between parameters, or 

Regarding Claim 3: The computing system of claim 1, 

Shinar does not appear to explicitly disclose
wherein the processor is further to cause a user interface to be displayed to receive user input related to the boundary of the zone, and where identifying the zone comprises identifying the zone based on the received user input
However, Steingart teaches “wherein the processor is further to cause a user interface to be displayed to receive user input related to the boundary of the zone,” ([column 4, lines 19 – 24] “The system includes a user interface configured to receive input from a user; a design application in communication with the user interface, wherein the design application is configured to create a 3D voxel-based model of a non-homogeneous article, wherein each voxel is assigned one or more physical properties…”)
Steingart teaches “and where identifying the zone comprises identifying the zone based on the received user input.” ([column 4, lines 26 – 30] “wherein said rapid prototyping machine is configured to fabricate the artificial tooth via additive manufacturing using the 3D voxel-based model, wherein properties of the voxels of the model correspond to properties of the voxels of the fabricated article.”)

Shinar and Steingart are analogous art because they are from the same field of endeavor, manufacturing three-dimensional printing by using a voxel-based model.
Before the effective filing date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using a 3D-printing program to receive an input describing the properties of the object as disclosed by Shinar by a system with a user-interface to receive input from the user to create a 3D voxel-based model as disclosed by Steingart.
The suggestion/motivation for doing so would have been the invention relates to a system for fabricating a non-homogeneous article as discussed by Steingart [column 4, lines 19 – 24] “The system includes a user interface configured to receive input from a user; a design application in communication with the user interface, wherein the design application is configured to create a 3D voxel-based model of a non-homogeneous article, wherein each voxel is assigned one or more physical properties…”)
Therefore, it would have been obvious to combine Shinar with Steingart for the benefits of a three-dimensional printing system used in inputting received information to create a 3D object to obtain the invention as specified in Claim 3.

Regarding Claim 4: The computing system of claim 1, Shinar teaches “wherein the processor is further to associate the voxel with the zone based on distance from the voxel to the zone boundary.” (¶[0063] “the device comprises: an Impedance-Controlled Via 3D-printing module (A) to determine that an inter-layer via is to be 3D-printed at a particular distance from a ground plan to maintain a pre-defined impedance value of a 3D-printed conductive trace; and (B) to 3D-print the inter-layer via at said particular distance from the ground plan.” paragraph 232 clearly teaches that layers are based on an XYZ coordinate system with “non-uniform Z-axis properties or “heights”… [in] regions…” which makes obvious that limitation of a zone based on distance because the “height” in a Z direction in the coordinate system is a distance.)

Regarding Claim 5: The computing system of claim 1, Shinar teaches “wherein associating the voxel with the zone comprises associating the voxel based on at least one of the shape of the object at the voxel position and a simulation.” (¶[0041] “the device comprises: a horn antenna 3D-printing module to 3D- print a three-dimensional mushroom-shaped horn antenna integrated in a pre-defined region of a 3D-printed PCB being 3D-printed and protruding outwardly from a top layer of the 3D-printed PCB.”)
Shinar also teaches (¶[0174] “The 3D-printed step-staggered structure may improve the mechanical strength of the PCB. Such inter-layer transition may optionally be 3D-printed as a spiral structure or as a helix or helical structure; or by 3D-printing other suitable shape that may improve the routing of signals and/or the mechanical or thermal properties of the 3D-printed PCB or product.” Paragraph 257 of Shinar teaches “some embodiments may utilize Direct Laser Writing (DLW) or mask-less DLW or Direct Laser 

This clearly teaches the voxel is a three-dimensional shape at a specific focal spot and that laser model and refractive index are parameters which control the actual shape of the voxel. The focal spot is a defined according to an XYZ coordinate system with layers in the Z axis (par 2322). Therefore Shinar teaches associating a voxel of a “desired three-dimensional structure” with parameters that “affect the actual shape” by targeting the voxel of the desired structure at a particular focal spot where the focal spot is in a particular location or zone.)

Regarding Claim 6: The computing system of claim 1, Shinar teaches “wherein associating the first property condition comprises associating a value of the first property condition based on a distance of the voxel from the zone boundary.” (¶[0179] “in a 3D-printed PCB the impedance reference layers (e.g., ground layer or point; or power layer or point) need not necessarily be separated or distinct from other layers (e.g., if there is no requirement to do so by the CAD design). Each reference ground or reference power may be 3D-printed to be located in proximity to the relevant trace(s), for example, in an under or upper layer configuration or in a coax cable configuration. This may reduce the number of layers of the PCB, and may help to isolate ground distance related issues.” Shinar teaches an impedance reference layer and that the reference layer can be an under of upper layer and these layers are referred to as “regions” in paragraph 179. Therefore the cited portion of Shinar teaches that layers are regions which makes the claimed “zone” obvious and also indicates that a layer is a zone and that some zones may be reference zone or zone to which other structures are referenced.

To help clarify the Examiner’s reasoning the Examiner points to further teachings.

Par 119 for example states with regard to 3D printing, “vertical orientation (e.g., connecting components or source/destination or different plane along the Z-axis), or slanted or diagonal orientation (e.g., connecting components or source/destination having a relative Z-axis offset, as well as a relative X-Y offset)” which clearly teaches the concept of “relative” offset along a Z-axis. The Z-axis implies to one of ordinary skill in the art a graduated measurement in some unit of measurement “relative” to or in “reference” to something else.

Par 160 provides a more specific example with regard to conductive material which states “3D-printing a second conductive trace over that crossing point, thereby allowing for the signal to intersect but at different Z-axis levels (e.g., in different “heights” 

This is illustrated in FIG. 4 and discussed in paragraphs 234 – 239 which discusses the printing of a conductive VIA between the edges of two layers/regions. 

Therefore Shinar teaches to have a relative measurement for a structure between the edges of two layers/regions.

With regard to voxels, Shinar teaches that voxels are the building blocks of 3D printing which allow the building of 3D printed structures in paragraph 257 which explicitly recites “define the basic building block or “voxel”.”)


Regarding Claim 7: A method, comprising:
Shinar teaches “identifying, by a processor, a first and second zone of a 3D print object from a 3D print object specification;” (¶[0005] “a processor to control operations of the first and second 3D- printing heads based on a computer-aided design (CAD) scheme describing a multi-layer printed circuit board (PCB) intended for 3D-printing. In some embodiments, the first and second 3D- printing heads are to 3D-print a functional multi-layer PCB; e.g., having at least two layers, or at least three layers, or at least four layers, or at least five layers, or at least six layers, or at least seven layers, or at least eight layers, or the like.”)
Shinar teaches “associating a first property condition with the first zone and a second property condition with the second zone;” (¶[0007] “the first and second 3D-printing heads are to 3D-print, in a same 3D-printing session, both (A) a PCB, and (B) an electrical component embedded within said PCB.”)
Shinar teaches “associating the first and second property conditions with a voxel based on zone associations of the voxel with the first and second zone;” (¶[0010] “the first 3D-printing head that is able to discharge the conductive 3D-printing material is associated with at least first and second 3D-printing nozzles. The first 3D-printing nozzle is to discharge the conductive 3D-printing material through a first nozzle aperture having a first diameter. The second 3D-printing nozzle is to discharge the conductive 3D-printing material through a second nozzle aperture having a second, different, diameter.”)
Shinar teaches “identifying a conflict between the first and second property conditions;” (¶[0096] “3D-printer 100 may discharge a first 3D-printing material 102 which (by itself) does not necessarily harden immediately, or does not necessarily solidify immediately; and may then discharge a second 3D-printing material 102 which (by itself) does not necessarily harden immediately, or does not necessarily solidify immediately; such that the contact or touching between these first and second 3D-printing materials 102, may cause both of them to harden or solidify.”)
Shinar teaches “updating at least one of the conditions of the first and second property based on a resolution of the conflict; and” (¶[0144] “The ability of printer 100 to automatically adjust or interchange or switch or rotate nozzles 115 on-the-fly and/or during a 3D-printing session, may increase the speed or the efficiency (or may reduce the time) at which a PCB may be 3D-printed, and may increase the robustness of the 3D-printing solution provided by 3D printer 100.”)
Shinar teaches “selecting a 3D printing parameter related to the voxel based on the first and second property conditions.” (¶[0146] “The curing module 122 may cure the 3D-printed article ( e.g., the PCB, the electric component, or the like), or particular portions or regions or elements thereof. Curing may be performed at one or more stages of the 3D-printing process, based on the printing material(s) 101 used for each circuit or PCB, their thickness, their properties, and/or the number of conductive layers that are used.”)

Shinar does not teach “printing the 3D printed object according to a selected 3D printing parameter”

Steingart_2013; however, teaches  “printing the 3D printed object according to a selected 3D printing parameter” (Figure 1 block 108 teaches a transformation on the parameters while block 110 teaches to 3D print according to the transformed parameters).

Shinar and Steingart are analogous art because they are from the same field of endeavor, manufacturing three-dimensional printing by using a voxel-based model.
Before the effective filing date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using three-dimensional printing is a process of making a three-dimensional solid object based on a digital model as disclosed by Shinar by the invention relates to systems for manufacture of non-homogeneous articles using 3D voxel-based models as disclosed by Steingart.
The suggestion/motivation for doing so would have been to construct a physical object, particularly from a small volume manufactured component, uses digital data from a virtual model of the object as discussed by Steingart [column 1, lines 32 – 38] “Rapid prototyping is used to construct physical objects, particularly prototype parts or small volume manufactured components. Rapid prototyping systems make use of additive manufacturing technology, wherein a machine uses digital data from a virtual model of the object and deposits successive layers or parcels of liquid, powder, or sheet material, corresponding to layers or parcels of the virtual model.”)
Therefore, it would have been obvious to combine Shinar with Steingart for the benefits of a three-dimensional printing system used in creating a voxel-based representation of a 3D print object to obtain the invention as specified in Claim 1.

Regarding Claim 10: The method of claim 7, Steingart_2013 teaches  “further comprising causing a user interface to be displayed to receive user input related to delineation of the first zone.” ( col 8 lines 10 – 40 which include a variety of user interface patents which are incorporated by reference in the Steingart_2013 reference. Also at col 9 item 4: “a user interface in communication with the design application, wherein the user interface is configured to receive user input from a user” and column 10 item 15: “a user interface 


Regarding Claim 11: The method of claim 7, Shinar teaches “further comprising instructions to print the 3D print object according to the selected 3D printing parameter.” (¶[0093] “Based on the instructions from processor 116, the 3D-printing head(s) 101 may selectively move (and optionally, tilt), and may selectively inject or discharge or deposit one or more 3D-printing material(s) 102 towards pre-defined direction(s) or target(s), e.g., towards particular locations or regions on base 113 or relative thereto.”) and Steingart_2013 teaches “further comprising instructions to print the 3D print object according to the selected 3D printing parameter” (Figure 1 illustrates a transformation at 108 then 3D printing at 110 based on the transformation).

Allowable subject Matter
Claims 8, 9, 12 – 15 and 16 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.

Closest Prior Art

Kaufman_1992 (5,101,475) teaches voxel-based imaging and conflict free retrieval of voxel rays; however, this is not the same as resolving conflicting voxel parameters in a zone.

Gattiker_2018 (2018/0154176) filed 12/6/2016 at paragraph 46 teaches voxels may have multiple minimum-maximum constraints and there may exist a set of generated minimum-maximum constraints for a particular voxel that conflict with each other and the system will report and prompt the user to review inputs and solution includes changing parameters on the selected criteria. This appears to be very relevant to the claimed invention; however, the filed date on this application is December 6 2016 while the claimed national stage benefit date is 9/26/2016.  

Morovic_2019 (10,479,121) PCT pub date 8/4/2016 teaches multiple conflicting properties of voxels and properties of the voxel represented by a metamer set of possible combinations where the properties can be color, rigity, flexibility, conductivity, magnetism, opacity, porosity, etc. This appears to be very relevant to the instant application; however, the assignee of this patent is Hewlett-Packard Development Company in Houston Texas therefore the patents appear to be owned by the same company and publication is not more than one year before the instant application priority date. 



Conclusion                                                                                                                                                                                                                                                                                                            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127